974 A.2d 419 (2009)
199 N.J. 571
In the Matter of Ellan A. HEIT, an Attorney at Law.
E-113 September Term 2008
Supreme Court of New Jersey.
July 17, 2009.

ORDER
This matter having been duly presented to the Court with the consent of the Director of the Office of Attorney Ethics and Stephen A. Heit, Power of Attorney for ELLAN A. HEIT, formerly of HACKSENSACK, who as admitted to the bar of this State in 1989;
And it appearing that ELLAN A. HEIT lacks the capacity to practice law at this time;
And good cause appearing;
It is ORDERED that pursuant to Rule 1:20-12, ELLAN A. HEIT is hereby transferred to disability inactive status, effective immediately, and until the further Order of the Court; and it is further
ORDERED that; ELLAN A. HEIT is hereby restrained and enjoined from practicing law during the period that she remains on disability inactive status; and it is further
ORDERED that ELLAN A. HEIT comply with Rule 1:20-20 governing incapacitated attorneys.